Citation Nr: 0816105	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  05-04 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a psychiatric disability 
(other than post-traumatic stress disorder (PTSD)).


REPRESENTATION

Appellant represented by:	C. David Little, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from December 6, 1974, to December 24, 1974.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a February 2004 rating decision by the Indianapolis, Indiana 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
March 2006, a Travel Board hearing was held before the 
undersigned.  A transcript of this hearing is of record.  

In separate May 2006 and December 2007 rating decisions the 
RO denied service connection for PTSD.  The appellant has not 
submitted a notice of disagreement with those denials, and 
the matter of service connection for PTSD is not before the 
Board.


FINDINGS OF FACT

1.  An unappealed March 1993 rating decision declined to 
reopen a claim of service connection for a psychiatric 
disability essentially based on findings that a personality 
disorder was not a compensable disability and that it was not 
shown that the veteran had acquired psychiatric disability 
related to his military service superimposed on the 
personality disorder.

2.  Evidence received since the March 1993 decision 
pertaining to a claim of service connection for a psychiatric 
disability (other than PTSD) is either cumulative to, or 
redundant of, the evidence previously of record.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim seeking service connection for a psychiatric disability 
(other than PTSD) may not be reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.156(a) (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the claim 
decided herein.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

With respect to the claim to reopen, a February 2007 letter 
provided the appellant notice of the evidence needed to 
support his claim, and advised him of his and VA's 
responsibilities in the development of the claim.  He was 
advised to submit any pertinent evidence in his possession.  
He was also provided notice of the specific evidence needed 
to reopen the claim seeking service connection for a 
psychiatric disability (See Kent v. Nicholson, 20 Vet. App. 1 
(2006)).  While VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letter and participate in the adjudicatory/appeal 
process.  He is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred along 
the way.  In compliance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the February 2007 letter informed the 
appellant of disability rating and effective date criteria.

The appellant's service medical records (SMRs) and pertinent 
post-service treatment records have been secured.  
Significantly, when an appellant seeks to reopen a claim of 
service connection, the duty to assist by arranging for a VA 
examination or securing a medical advisory opinion does not 
attach unless the claim is reopened.  See 38 C.F.R. § 
3.159(c)(4)(C).  Evidentiary development in this matter is 
complete to the extent possible.

Claim to Reopen

Generally, a claim which has been denied may not thereafter 
be reopened and allowed based on the same record.  38 
U.S.C.A. § 7105.  However, under 38 U.S.C.A. § 5108, if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Active duty includes any period of ACDUTRA during which an 
individual was disabled by a disease or injury incurred or 
aggravated in the line of duty.  38 C.F.R. § 3.6(a).  Service 
connection may be granted for disability due to disease or 
injury incurred in or aggravated while performing ACDUTRA.  
38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Developmental 
defects, personality disorders and mental deficiency are not 
diseases or injuries within the meaning of legislation 
pertaining to compensation benefits.  38 C.F.R. § 3.303(c).

A discharge summary from Howard Community Hospital notes that 
the appellant was hospitalized from February 1974 to March 
1974; the final diagnoses were acute moderate depression and 
chronic moderate passive aggressive personality.  

The appellant served on ACDUTRA from December 6, 1974, to 
December 24, 1974.  An August 1974 pre-enlistment examination 
report notes that psychiatric examination was normal.  An 
undated Chaplain's Interview notes that the appellant was 
unable to read or write, and was uptight and nervous.  He was 
found to be unsuited for the military environment.  Release 
was recommended.  On December 14, 1974, action was initiated 
to discharge the appellant from the Army.   It was noted that 
he had demonstrated several character and behavior disorders 
which prevented him from adjusting to military life, and had 
fallen from formations when stress was applied, feigning 
sickness.

In October 1975, the appellant submitted a claim for 
compensation for "nerves."

In a December 1975 letter, Dr. H.T.S. noted that the veteran 
had not worked since July 1974 because of his "psychiatric 
problems."

Service connection for a psychiatric disability, 
characterized as nervous condition, was denied by an 
unappealed January 1976 rating decision.  The RO found that a 
personality disorder was not a compensable disability and 
that it was not shown that the veteran had acquired 
psychiatric disability superimposed on the personality 
disorder.  The appellant was notified of this decision and of 
his appellate rights in February 1976; he did not appeal the 
decision and it became final.  See 38 U.S.C.A. § 7105.

By an unappealed rating decision in July 1987, the RO denied 
reopening of a claim of service connection for a nervous 
condition, finding that the evidence of record did not tend 
to show that an acquired psychiatric disability was incurred 
during the appellant's short period of military service or 
that any pre-existing psychiatric disability was aggravated 
during military service.  Evidence considered at that time 
included the evidence considered in the January 1976 rating 
decision.  In addition, private treatment records showed the 
appellant's ongoing psychiatric treatment following military 
service.  The diagnoses included psychoneurosis with anxiety 
and depression, possible organic brain damage secondary to a 
car accident during his teens, mixed personality traits, 
anxiety reaction, and dysthymic disorder.  Additional records 
from the veteran's 1974 hospitalization at Howard Community 
Hospital note his complaints of nervousness.

By an unappealed rating decision in March 1993, the RO denied 
reopening of a claim of service connection for a psychiatric 
disability, finding that the evidence of record did not tend 
to show that an acquired psychiatric disability was incurred 
during or aggravated by the appellant's short period of 
military service.  Evidence considered at that time included 
the evidence considered in the July 1987 rating decision.  In 
addition, a December 1974 SMR noted the appellant's inability 
to adapt to stress and recommended his discharge.

Evidence received since the March 1993 rating decision 
includes: transcripts of August 2005 and March 2006 hearings; 
private treatment records dated from 1979 to 2007, and a July 
1982 disability determination and related records from the 
Social Security Administration (SSA).  During the August 2005 
and March 2006 hearings, the appellant essentially testified 
that his current psychiatric problems are related to his 
military service.  In particular, the tough treatment he 
received from his drill sergeant affected him mentally and 
emotionally.  Many of the private medical records added to 
the claims file since March 1993 refer to disabilities not 
herein at issue.  Others are duplicates of those previously 
considered in prior rating decisions.  In addition, private 
treatment records dated in the years following the 
appellant's military service show ongoing treatment for 
psychoneurosis, anxiety and depression.  A July 1982 SSA 
disability determination found him to be disabled from 
January 1978, with anxiety reaction noted as his primary 
disability and organic brain syndrome noted as another 
disabling condition.

Regarding the private medical records and the records from 
SSA, none tend to show that the appellant has a current 
acquired psychiatric disability that was incurred in or 
aggravated by his military service.  As this evidence does 
not relate (positively) to an unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim, it cannot serve to reopen the 
claim.
Regarding testimony presented at the August 2005 and March 
2006 hearings, no medical or other competent evidence was 
submitted to support the appellant's arguments.  He is a 
layperson, and lacks medical training and expertise to render 
a competent opinion on a matter, such as the relationship 
between a current disability and his military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Where, as 
here, resolution of the issue on appeal turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998).

Under these circumstances, the Board must conclude that new 
and material evidence has not been received, and that the 
criteria for reopening the claim seeking service connection 
for a psychiatric disability (other than PTSD) are not met.


ORDER

The appeal seeking to reopen a claim of service connection 
for a psychiatric disability (other than PTSD) is denied. 



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


